      Case 3:20-cv-00079-MMD-CLB Document 126 Filed 07/30/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3        KENTRELL WELCH,
4                                                         3:20-cv-0079-MMD-CLB
                                      Plaintiff,
5         v.
                                                          ORDER
6       ISIDRO BACA, et al.,
7
                                 Defendants.
8

9           The Office of the Attorney General did not accept service of process on behalf of

10   Silvia Irvin who is no longer an employee of the Nevada Department of Corrections (ECF

11   No. 123.) However, the Attorney General has filed the last known address of this Defendant

12   under seal (ECF No. 124.) If Plaintiff wishes to have the U.S. Marshal attempt service on

13   this Defendant, he shall follow the instructions contained in this order.

14          The Clerk shall ISSUE a summons for the above-named Defendant and send the

15   same to the U.S. Marshal with the address provided under seal (ECF No. 124.) The Clerk

16   shall also SEND sufficient copies of the complaint (ECF No. 34), the screening order (ECF

17   No. 33), and this order to the U.S. Marshal for service on the Defendant. The Clerk shall

18   SEND to Plaintiff one USM-285 form. Plaintiff shall have until August 13, 2021, to complete

19   the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia Street, 2nd

20   Floor, Reno, Nevada 89501.

21          If Plaintiff fails to follow this order, the above-named Defendant will be dismissed for

22   failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

23           July 30, 2021
     DATED: __________________

24                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                      1
